DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on February 5, 2021. 
Claim 1 has been amended. 
Claims 2 and 4-7 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pgs. 6-7, filed February 5, 2021, with respect to Claims 1, and 3-7 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1,  Applicant argues Tajima and Imamura fails to disclose “the emission control unit determines whether or not the exposure switch unit is turned off in a preset radiation emission period after the radiation starts to be emitted, and, in a case where the exposure switch unit is still turned on, continuously performs emission of the radiation regardless of a reception state of the emission permitting signal in a preset emission period after the radiation starts to be emitted, and stops emission of the radiation in a case in which the exposure switch unit receives the radiation stoppage instruction”. This argument is persuasive. Imamura discloses continuously performs emission of radiation in [0029]. Tajima teaches stopping the emission of radiation when stoppage instruction is received and only stopping the emission when the stoppage instruction is received in [0228]. However, the combination of Imamura and Tajima fails to disclose “in a case where the exposure switch unit is still turned on, continuously 
Regarding claims 4-7, Applicant has canceled the claims. 
Allowable Subject Matter
Claims 1 and 3 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Imamura (U.S. 2015/0164461) and Tajima (U.S. 2016/0029991).
Regarding claim 1:
Imamura discloses a radiation irradiation detection system comprising:
a radiation generation apparatus (Fig. 2, #2a) that includes
a radiation generation unit (Fig. 2, #10) generating radiation, 
 an emission control unit (Fig. 2, #26) controlling emission of the radiation, and 
 an exposure switch unit (Fig. 2, #12) receiving a radiation irradiation instruction and a radiation stoppage instruction; and
a radiation detection apparatus (Fig. 2, #2b) that includes
 	a radiation detector (Fig. 2, #13) detecting the radiation transmitted through a subject, and 
a detection control unit (Fig. 2, #36) controlling the radiation detector, 

wherein, in a case in which the exposure switch unit receives the radiation irradiation instruction ( [0049], switch generates emission command signal), and a preparation operation of the radiation detector is finished (Fig. 6, reset operation), the detection control unit outputs the emission permitting signal ( [0082], emission enable signal; Fig. 7, St18), and starts an operation of accumulating a detection signal of the radiation in the radiation detector (Fig. 6, storage operation);
 wherein the emission control unit:
 	starts emission of the radiation (Fig. 7, St20) in a case where the emission permitting signal is received while the exposure switch unit is receiving the radiation irradiation instruction ([0083], X-ray emission is started after receiving emission enable signal from detector), and 
continuously performs emission of the radiation ([0029], radiation emission) regardless of a reception state of the emission permitting signal in a preset emission period after the radiation starts to be emitted ([0029], radiation emission during a time period).
Tajima teaches stops emission of the radiation in a case in which the exposure switch unit (Fig. 2, #16) receives the radiation stoppage instruction ([0228], stop command given by the user), wherein the emission control unit stops emission of the radiation ([0228], stop command given by the user) only in a case in which the exposure switch unit receives the radiation stoppage instruction ([0228], stop command given by the user).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 3 is allowable by virtue of its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884